         Case 2:20-cv-10827-SK Document 8 Filed 03/04/21 Page 1 of 1 Page ID #:26

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-10827-SK                                              Date    March 4, 2021
 Title          Omar Luna v. Daniel Yem-Joanne Yem Properties, LLC, et al



 Present: The Honorable          Steve Kim, United States Magistrate Judge
                    Erica Valencia                                            n/a
                    Deputy Clerk                                     Court Smart / Recorder

             Attorneys Present for Plaintiff:                   Attorneys Present for Defendant:
                     None present                                         None present


 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL
                           FOR LACK OF PROSECUTION

       For the reason checked below, Plaintiff is ORDERED to show cause on or before April
5, 2021 why this case should not be dismissed for lack of prosecution. Link v. Wabash R. Co.,
370 U.S. 626 (1962) (Court has inherent power to dismiss for lack of prosecution on its own
motion).

         x        Absent a showing of good cause, an action must be dismissed without prejudice if
                  the summons and complaint are not served on a Defendant within 90 days after
                  the complaint is filed. Plaintiff has failed to file a proof of service within 90 days
                  of the filing of the Complaint on all Defendants.

                  Plaintiff can satisfy this order by showing that service was effectuated within the
                  90 day deadline or by showing good cause for the failure to do so. Fed. R. Civ. P.
                  4(m).

       Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this
matter is appropriate for submission without oral argument. The Order to Show Cause will
stand submitted upon the filing of Plaintiff’s response. Failure to respond to this Order to Show
Cause will be deemed consent to the dismissal of the action.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 1 of 1
